Warren E. Burger: We'll hear arguments next in 1835, Slodov against United States. Mr. Kleinman you may proceed?
Bennet Kleinman: Mr. Chief Justice and may it please the Court. The case before us is Slodov versus the United States and comes to this Court on a writ of certiorari to the Sixth Circuit Court of Appeals. The issue before this Court is whether under provisions of 66 -- Section 6672 of the Internal Revenue Code, the section incidentally which was discussed in the immediately preceding case, whether under that section of the code or any other section of the Internal Revenue Code, Dr. Slodov, the petitioner in this case, is personally liable for income taxes and social security taxes withheld from employees of a corporation withheld prior to the time that he became a responsible officer under the previsions of the section and which taxes were not paid over to the Internal Revenue Service by the corporation.
Warren E. Burger: At anytime after he took over did he ever have control its funds, when any fund for the purposes involved in this case?
Bennet Kleinman: So far as the petitioner is concerned the petitioner slowed off, came into no funds when he took over the corporation. The day he took over control of the corporation the bank accounts or all the bank accounts of the corporation had been overdrawn. There was no --
Byron R. White: But did have -- that the company has some gross income that was subject to liability for the tax?
Bennet Kleinman: At that time even at the time --
Byron R. White: Time when he took over, did the corporation has some gross income?
Bennet Kleinman: Corporation had gross income that was correct.
Byron R. White: Which was subject to the tax liability?
Bennet Kleinman: No. So far as we are concerned it was not subject -- it was subject let me put it this way. The corporation obviously --
Byron R. White: There was a decision to face and build besides the tax?
Bennet Kleinman: That's correct. The corporation remained liable for that tax liability throughout the entire proceeding --
Byron R. White: And he could have applied that money to the tax instead of some other liability?
Bennet Kleinman: He could have. That is correct.
Harry A. Blackmun: Let me ask in another way, these funds are not available at that time were not encumbered otherwise?
Bennet Kleinman: The funds which came into the corporation after the petitioner took over were not encumbered expect for the fact that the corporation and the fact so indicates was required to pay COD for any inventory which it had purchased which incidentally gave rise to the gross income of the corporation. So that had he not paid these bills for inventory which he was buying, not pay them simultaneously he would have had no income, nothing to sell and therefore no money out of which --
Byron R. White: Had a lien matured, a tax lien matured --
Bennet Kleinman: I am not aware whether a text lien had been placed upon the assets of the corporation. I do not believe that they were Your Honor.
Harry A. Blackmun: Then I take it that there was some net income realized too?
Bennet Kleinman: I do not believe there was any net income. In fact the corporation went bankrupt within 6 months after the time Dr. Slodov took over control of the corporation. It was in very bad financial condition at the time he took over. There was no net income otherwise there would probably not have been any need for the corporation to go through the bankruptcy proceeding.
Harry A. Blackmun: Then I take it your answer to one of the earlier questions is that he did not give first priority to the hold withholding taxes because he had to pay COD for everything?
Bennet Kleinman: It is part of our argument, yes Your Honor, but it is also part of our argument that there was no obligation on anyone's part to give priority to those payments of taxes out of funds which were acquired by the corporation at a later date. There is nothing in Section 6672 nor Section 7501 of the Internal Revenue Code which are the only two sections which I know of by which this petitioner could be how liable for the tax which gives the government any priority over subsequent funds. Section 7501 which provides for at least funds to be held in trust, says that the funds that are with held and collected the tax withheld or collected are held in trust. Those funds had dissipated by prior officers of this corporation before perhaps Dr. Slodov had even heard of this corporation, certainly before he took control on January 31. There was no money, there were no funds representing withheld taxes at the time he took over.
Warren E. Burger: What kind of an account, you said all the bank accounts were drawn to zero.
Bennet Kleinman: Overdrawn, overdrawn.
Warren E. Burger: Was there a segregated account for these funds at anytime prior to his take over?
Bennet Kleinman: So far as the record shows no funds had ever been segregated, which had been withheld or collected --
Warren E. Burger: In other words they took the money from the employees and just put it into general revenues of the corporation?
Bennet Kleinman: That is correct. As far as the record shows that's what happen, yes. They used the funds as they came in --
Warren E. Burger: Well, how long a period did that go on?
Bennet Kleinman: Well this went on for a quite a period although the taxes with which we are involved here are the few quarters before the time that Dr. Slodov took over.
Potter Stewart: Letter was filed (Inaudible)
Bennet Kleinman: There were no funds available and that is clear from all of the evidence the court found. Originally this case was tried in the bankruptcy court. The bankruptcy judge found that the bank accounts had all been overdrawn. He found, the bankruptcy judge found, this defendant or this petitioner not liable for any taxes which had been collected or withheld prior to the time he took over control of the corporation. There was an appeal to the district court and the district court likewise held this petitioner not liable for those taxes. The Court of Appeals, the Sixth Circuit Court of Appeals reversed. The basis on which the two lower courts had held that this petitioner was not liable for the tax was that the three requirements of making him a responsible person insofar as these particular taxes are concerned had not converged. That is to say Section 6672 provides that any person required to collect, truthfully account for and pay over to tax, all three of these provisions are required before a person, even though a responsible officer at that time, can be held liable for any taxes which should have been collected.
Potter Stewart: Mr. Kleinman, do you concede that Mr. Slodov -- Dr. Slodov during the period of his control of the corporation which were few months in 1969 was such a person?
Bennet Kleinman: Yes. We concede that Your Honor we have no argument with the fact. There was an issue in the original case as to whether there was any liability on his part for taxes incurred after he became the responsible officer. That's been settled -- settled to his --
Potter Stewart: But you concede that.
Bennet Kleinman: We concede.
Potter Stewart: -- during the time that he was in control of the corporation he was the kind -- the person described in 6672?
Bennet Kleinman: Correct. He was that person from the time he took over. We do not concede, however, that he was a responsible office for the period prior to that and that's what the issue is before this Court at the present time. The government reads, the Internal Revenue Service and government, and the Sixth Circuit read this statute differently from the way it is clearly written. Now they said that any person required to collect, truthfully account for or pay over any tax, the statute says and pay over. The two decisions in the lower courts were that these three had to converge. They did not converge because the petitioner was not the responsible officer who was required to collect these taxes for which the government is now making a claim.
Warren E. Burger: Now the interpretation you have just given, the distinction between and/or is the distinction the Fifth Circuit made.
Bennet Kleinman: Fifth Circuit like wise made the same distinction. The government made the same argument in the Fifth Circuit. They said this should be read or and the Fifth Circuit clearly said that's fine expect the principal difficulty with this argument is that that's not the way the statute is written and there is no statutory authority for the collection of this penalty. That is the basis for at least in one part of our case where there is a conflict between the Sixth Circuit and Fifth and the Sixth Circuit clearly said that they don't follow the reasoning of the Fifth Circuit insofar as Section 6672 is concerned. The --
Potter Stewart: Then the Court of Appeals for the Sixth Circuit went on to explain the difference between this case and the Fifth Circuit case in terms of whether or not they were after acquired assets.
Bennet Kleinman: The Fifth Circuit didn't reach that point and specifically said that they don't --
Potter Stewart: I am talking about what the Sixth Circuit --
Bennet Kleinman: The Sixth Circuit said -- the Sixth Circuit said, as I understand there decision that when funds came in afterwards not collected or withheld, but as in this case from wending machines, from catering fees, from whatever the gross income was that some how a trust was engrafted upon those funds, so that his violation of those requirements to hold those funds or pay them over to the government somehow made them -- made him liable, that is this petitioner liable for those taxes. The court cites no law which would indicate that there was a trust of after required funds. The trust under Section 7501 provides those taxes required to be collected shall be held in trust, in a fund in trust for the government. This money that came in afterwards even if it had been free and we don't concede that point and that maybe an issue, if this Court holds as Sixth Circuit did, it maybe an issue as to whether there were any free funds available and how much those were and to what extent he could be liable for those free funds. However, it is our contention that there is no basis in any of the decided cases and several other circuit court -- or district court cases have held that somehow the minute a dollar came in regardless of the fact that it didn't come in from withholding, the minute it came in and went into the cash drawer, it became impressed with the trust. None of the cases, which we have read, would indicate what the basis for that determination is. There just is nothing in Section 6672, or Section 7501 which are the only two sections we know of whereby this party, this petitioner could be personally liable for corporate debt. We read the statute strictly because normally an individual, an officer of a corporation is not liable for the debts of the corporation as of course this Court is well aware. It is only where there is some statutory provision such as this that a person becomes personally liable, and the statute, to us is perfectly clear as to who that person is. The Congress has cast a net to attempt to protect the revenue so that the person responsible, the individual responsible for the collection, if he doesn't collect or doesn't pay it over shall become personally liable, but we suggest that the Sixth Circuit and the Internal Revenue Service has cast to broad a net. They are seeking other persons from whom to collect the tax for which this person had no responsibility, I might suggest to the Court that even the Internal Revenue Service itself was not consistent in stating that the funds as they came in were impressed with the trust. The record is clear and the appendix filed in this case will indicate that the Internal Revenue Service insisted during the entire time that they were attempting to collect this past due tax during the six months when Doctor Slodov was in charge of the corporation. They insisted that as funds came in the current taxes had to be paid, the current withholding taxes, not the past taxes. They wanted them to take these funds and pay current taxes. Now if those funds were in fact impressed with the trust for prior collected taxes then the Internal Revenue Service would have insisted that that's our money, should apply to the old tax and not be applied to the new taxes, but it's perfectly clear that that isn't what happened. They and they themselves insisted that some of these funds if there was a diversion of money that came in which we of course do not admit, if there was a diversion it was the requirement not only with the consent but by the requirement of the Internal Revenue Service that current taxes be paid from those funds. So, that there was no trust at least so far as we are concerned there was no trust on those taxes for prior liabilities.
John Paul Stevens: Mr. Kleinman, if I understand the government's theory correctly, every dollar that came in after the takeover would have been impressed with this trust. Now that if any money was used to pay wages or rent or the light bill or anything, it would have been a violation of the trust, is that a correct, I mean do I correctly understand that.
Bennet Kleinman: I understand that to be government's position, not only couldn't you pay --
John Paul Stevens: If this record show whether they ever objected, they were aware what was going on I guess, did they ever object to paying ordinary expenses of operations during the period.
Bennet Kleinman: No, as a matter of fact as far as the record shows and I think the findings were that they permitted the corporation to continue to do business; permitted, in fact insisted that they pay not only the salaries and other debts but these withholding taxes as well, and in fact had the government not done that, had they insisted, had internal revenue insisted and said, look every dollar that comes in from here on has to be applied to the old taxes that have been due before, the corporation would have seized functioning and as a matter of fact the internal service would have been further behind the ball than they were because there would have been no more money coming in out of which they could get any money and they did get paid every single dollar of withholding taxes for which this petitioner was responsible, from the day he took over until the corporation went into bankruptcy six months later, every dollar that was owed the Internal Revenue Service for withholding and social security tax was religiously accounted for and paid.
John Paul Stevens: Does the record show whether they made any effort to collect from prior individual officers of the corporation?
Bennet Kleinman: The record is not clear and so far as we know, they have not at least been persistent in attempting to collect. I am not even certain that they have made assessment against the prior officer who we say we are obviously responsible for having dissipated funds which came into their hands. It could logically be argued it seems to me that had there been fund when this petitioner came into the corporation, had there been such a fund under the general rules of trust law, he would have become by interpretation thus the successor trustee of that fund and then having dissipated he would perhaps could have been held liable for dissipating that trust fund. On the other hand to say that these people who were there before, the responsible person, suppose they pay the employees in cash and said now give me back the withholding, here is $10 give me a dollar and they put it in their pocket, that's certainly the tax withheld and they went ahead and spent that money. There doesn't seem to be anyway that this petitioner should be responsible for funds over which he had no control and which never came to him. And there is I suggested to the Court, no case that we have discovered that's been decided and I am talking about those cases which have held somehow a trust applies the funds as they come in. There is no case which has indicated by what law or by what authority they have come to this conclusion. They are bold statements which say, the moment another dollar came in it was impressed with the trust. Even however I suggest to the Court, that if it was impressed with a trust under the provisions of 7501, there is nothing in 7501 which would make this petitioner liable for the dissipation of those funds, but we can't find anything in the law anywhere.
Warren E. Burger: I take it the net of your argument is no matter how the Sotelo case comes out your case is a different kind of a case?
Bennet Kleinman: Well it deals with the same sections of the law, but it is a different case, that's true, our --
Warren E. Burger: Factually different?
Bennet Kleinman: Pardon?
Warren E. Burger: Factually different?
Bennet Kleinman: Factually different, yes.
Byron R. White: Mr. Kleinman, you certainly inferred I suppose the Sotelo could win and IRS could lose and you could win?
Bennet Kleinman: Oh yes, yes. Sotelo could lose and we could win because we are dealing in Sotelo case there is no question that Sotelo was the responsible officer, during the period when the taxes were collected and were required to be collected.
Warren E. Burger: So.
Byron R. White: And when the so called trust fund was paid out.
Bennet Kleinman: And when the trust fund was paid out, that is correct.
Potter Stewart: It is quite a different issue, the Sotelo case involves whether or not something is discharged.
Bennet Kleinman: Discharged under Bank -- that is correct.
Potter Stewart: This doesn't involve the Bankruptcy --
Bennet Kleinman: Now it's a completely different issue. This has to do with whether by law, not by fact -- the facts are found and are determined and at this point no issue can be taken with the facts, obviously the question is whether by law he falls within 6672.
Byron R. White: Whether he is liable at all?
Bennet Kleinman: Whether he is liable in the first instance for those taxes which are already been collected, already been dissipated.
Byron R. White: And that issue was ? that wasn't being argued in Sotelo.
Bennet Kleinman: That wasn't argued in Sotelo, no.
Potter Stewart: What was the Metropolis Industries, is that involved here?
Bennet Kleinman: Metropolis Industries may have been one of the creditors, I am not sure.
Potter Stewart: I will find that -- there were three corporations here.
Bennet Kleinman: Well yes, I might point out that the three corporations were joined as one, because the issues were same as to all three, there happened to be three separate corporations all of which were controlled by Doctor Soldov.
Potter Stewart: But that's about the Metropolis Industries thing coming up that's not --
Bennet Kleinman: I don't think it's relevant. I was not involved in the earlier trails of this matter Your Honor, but -- so that under 6672 really that the entire issue revolves around the fact of whether or not this petitioner is a responsible officer for these taxes whether and in order to find him liable for these taxes the statute would have be read with an or instead of an and where the and now appears. It seems perfectly unambiguous that the ?and? is there and not to be read thus.
Byron R. White: What if when he came in the company, the company's bank accounts were in d order and the so called trust trend was intact?
Bennet Kleinman: Then his obligation if the Court please would be under the provisions of the general trust law that there was a trust fund over which he took control and now he dissipated. He would not be liable under 6672, because he was not the responsible officer to collect and withhold those taxes. He could perhaps as I suggested be held by reason of violating.
Byron R. White: It is a disjunctive between the collect and the accounting and paying over, it is an or, it does say or --
Bennet Kleinman: Once you have determined the responsible officer then when he fails to perform any one those acts, he is liable, but to hold him as a responsible officer the statute says, any person required to collect, truthfully account for and pay over.
Byron R. White: Swell, I know, it says, collect or.
Bennet Kleinman: No, it says, or who fails to collect, truthfully account for or paid, but we are talking about whether he is the person that they are referring to. They say any person, who is the person. The person is the one required to collect, account for and pay over. Those were the officers of this corporation before Doctor Slodov came in. All three of requirements converged on those offices. They were required to collect, they were required to account for and they were required to pay, all three. Once they are determined to have been the responsible officer, if they failed to do any one of those things in the disjunctive admittedly then they are liable, but you must first determine whether Doctor Slodov was in fact that person.
William H. Rehnquist: Such person is the word the statute uses.
Bennet Kleinman: Any person required to collect, truthfully account for and pay over, I am reading from the statute, any tax imposed by this title, willfully fails to collect such tax, or truthfully account for and pay over such tax. In other words once you have established that the individual is the person that they are talking about is the one who was required to collect, account for and pay. And he fails either to collect, either to account for or to pay, then he becomes liable, but you cannot fine the individual who bares this responsibility until you have made the determination that all three of these requirements were met. Now the government's argument is that this leads to strategic shifts which could avoid liability on any person. For example an individual is required to collect, but leaves the corporation control before the payment date for the tax. Now they say, somebody else comes in and is only required to pay therefore neither one of them have all three obligations at any one time, but that is not true and the courts in the Teal and Tiffany cases which are cited in our brief, have indicated that the party required to collect also has the burden of accounting and paying that tax, so he is the party the one who collects it. Now, it's true it may not be doing payable while he is control, but he has means of protecting himself, he can put it into separate accounts, he can pay it over to the government in advance so he can make arrangements for that payment. He is responsible to collect, account for and pay over. So, all three of the elements making him a responsible party do converge if he is required to collect, but if he is only required to pay it and the money is not there out of which to pay it.
Byron R. White: No but you would say even if the money was there?
Bennet Kleinman: No, I am saying he could be liable but not under 6672.
Byron R. White: I know but that's what I mean under I mean the statute he would not be liable.
Bennet Kleinman: Would not be liable, under the statute, under 6672.
Byron R. White: Even if he had the money in the bank when he came in and dissipated himself.
Bennet Kleinman: He would not be liable under 6672.
Potter Stewart: But the liability would be what, under 7501?
Bennet Kleinman: Possibly 7501 more than likely general trust provisions, Your Honor.
Potter Stewart: The combination of the two.
Bennet Kleinman: Combination of the two.
Potter Stewart: 7501 says it is a trust and then trust law.
Bennet Kleinman: It says it is a trust, but it's the trust in the hands of the employer. Then it does not provide for what happens if it's dissipated.
Potter Stewart: I know but in answer to let's stick with my brother White's question, you concede that the new comer would be liable if the funds were there but you say not under --
Bennet Kleinman: If they were there and he dis.
Potter Stewart: Not dissipated.
Bennet Kleinman: If they were there, he would be liable.
Potter Stewart: But not under 6672 you insist and my question was would that be then under 7501 and you say, well may be.
Bennet Kleinman: The only other provision that could be was 7501 and I would concede that there is an argument to be made.
Potter Stewart: 7501 which calls it a trust fund and then you import general principles of trust laws, right?
Bennet Kleinman: Right that's correct, that's true. That would be the basis on which he could be held. Now I believe that the other courts with I think with the exception of Teal perhaps have said and this in McCullough case in the Fifth Circuit the court said we do not reach the question of whether there would be a liability if when he became the responsible officer, the fund was there. They said they didn't reach that point. In the other cases, however, they had loosely combined 6672 and 7501 in fact mixed them up to first decide under 6672 there is no liability, but then there is a trust that's created on these additional, on the new funds that come in again which I say there is no legal authority for creating such a trust. The government is attempting to give them some priority and payment out of moneys that were not in the trust fund to begin with and were not intended under 6672 to be part of that fund. Now, under Section 7501 as I stated there could be, there would be in fact the trust for any funds collected that's what the statute says Section 7501 says there is a trust fund for taxes withheld and collected or withheld --
Byron R. White: When your client came into the company was he a person who at that very moment, was he from then on was he required to collect taxes?
Bennet Kleinman: Yes, he was a we concede he was the person required to collect, account for and pay over the taxes.
Byron R. White: So he satisfies that for sentence of the.
Bennet Kleinman: From then on, are we speaking now. The government seeks to do --
Byron R. White: But as of that time he does satisfy.
Bennet Kleinman: Correct, we concede that he was a responsible officer from and after the day he took over the responsible.
Byron R. White: And after that he does any one of the things.
Bennet Kleinman: As to which tax Your Honor, the government seeks to mix up these taxes. We are talking about -- we say that the person is a responsible officer as to a particular tax.
William H. Rehnquist: And then you rely on the word such tax.
Bennet Kleinman: Such tax, the tax he is required to collect the withheld, such tax. The government says such tax means any tax under this title. The fact is that in general Section 6672 deals with any tax under the title, that's the general parameter. But specifically then it says the collected tax, you must use the word collected whether otherwise corporate income taxes could be recovered from a person -- from an individual, because if you don't relate such tax to collected tax then the corporate income tax, the corporate share of the social security tax, any other federal tax which is not withheld or collected could be collected from the individual. I don't think the government has ever taken that position expect that it appears in its brief when it serves their purpose to say such tax does not being collected tax, it means any tax. It doesn't mean any tax, it means such tax that is the tax required to be collected, accounted for and paid. He had no responsibility with such tax, only the tax for a subsequent period.
Warren E. Burger: If you wish to save any time for rebuttal --
Bennet Kleinman: Yes I do.
Warren E. Burger: -- you can do that. Mr. Barnett at sometime at your own convenience, I wish you would indicate whether there is an obligation on the part of the government to pursue the predecessors of Dr. Slodov and if the record shows anything about pursuant to them went that out.
Deputy Solicitor General Barnett: Mr. Chief Justice and may it please the Court. The answer is that the record is entirely silent on the question of whether the government did or did not pursue the predecessors in this case.
Warren E. Burger: Then if you would at some point pursue whether there is an obligation on the part of the government to pursue them, you don't need the record for that purpose?
Deputy Solicitor General Barnett: Well the government takes the position Your Honor as was stated in the Sotelo argument this morning that it never will collect more than a 100% of the taxes due and thus the government would not go after the predecessor and the successor and try to get more than 100%. Now whether the government has an obligation to go after the predecessor first just because the predecessor was there first, I doubt that.
Warren E. Burger: Well isn't there -- if there is any default here, are they not the primary defaulters?
Deputy Solicitor General Barnett: As between the predecessor and the successor they maybe as matter of private law between those parties, but we will say that under the internal revenue code each is liable to the government and the government like any creditor who has two debtors liable for the same debt can take its choice I should think as to which one to go after first, so long is it does not collect more than the total from both of them. There are a few aspects of the fact here which -- well the facts are undisputed, I believe deserve brief emphasis. First of all it is undisputed that after petitioner purchased the stock of the three corporations as of January 31, he was there after in complete control of the corporations for the relevant period. It is also undisputed that one petitioner took control of the corporations, he knew that the withholding taxes in question here had previously been withheld from the employees' wages and were due to the government. This fact is unusually clear here because immediately after taking control, petitioner sent off to the Internal Revenue Service, corporate checks for this withholding taxes. Two days later he discovered that there was no money in the bank to cover those checks and he immediately stopped payment on them.
Warren E. Burger: What significance should we attach to that?
Deputy Solicitor General Barnett: Well, simply that it makes quite clear that he knew of the liability and thus it could not be suggested --
Warren E. Burger: Of the corporation?
Deputy Solicitor General Barnett: -- of the corporation's liability, yes. The third which has been --
John Paul Stevens: Mr. Barnett what was his duty at that point?
Deputy Solicitor General Barnett: Well his duty at that point and thereafter was when the corporation came into funds --
John Paul Stevens: Say he get a $100 check and he had a employee there or into $100 in wages, he should not have paid the employee and given all of that money to the government?
Deputy Solicitor General Barnett: It isn't a question of a $100 --
John Paul Stevens: Every cent that came in should have immediately been turned over to the government, is that your position?
Deputy Solicitor General Barnett: That was his statutory liability before --
John Paul Stevens: Did the government ever assert that position to him?
Deputy Solicitor General Barnett: No the government didn't assert that position to him. In fact the record shows that the amount that came in every week during his tenure was a $130,000 that came in per week and was deposited, so we are not talking about $100, but the government, it is true Mr. Justice Stevens, apparently did not tell him you have got to pay us everything first on pain of going out of business. The Internal Revenue Service in these cases is flexible. It would rather keep the business going if possible, so that eventually it could collect the taxes due from the corporation rather then from an individual, but if bankruptcy does ensue, the government has recourse under Section 6672 to collect it from the individual who was responsible, who did make this choice to try to keep the business going rather then pay the government.
Harry A. Blackmun: Placing him in A terrible dilemma, if you let him go along and he goes under bankruptcy then you are sticky?
Deputy Solicitor General Barnett: Yes. Well he is stickable originally as well. It isn't is if he is more stickable in bankruptcy than he is as soon as he comes into control and as soon as money is available that would cover the liability to the government which he applies to corporate -- to other corporate debt instead.
Harry A. Blackmun: Well then it is your position that he should liquidate immediately?
Deputy Solicitor General Barnett: Well, that is his statutory liability. If he makes the choice to --
Harry A. Blackmun: Hobson choice you have given --
Deputy Solicitor General Barnett: Well, in a sense it's a Hobson's choice. The cases have dealt with this problem and have may clear that while the statute may seem harsh, the statute is designed to protect the revenue to make sure that these taxes owing are collected. Now after all the corporation was benefiting from these withheld taxes.
William H. Rehnquist: So was the revenue service as you describe it in its flexible position wasn't it Mr. Burnett that if they did bail this thing out which was a real looser at the time the petitioner took over, the government would eventually get all of its tax money, so it has the same incentive as lots of creditors do to have let him try to hang in there and pull the thing out.
Deputy Solicitor General Barnett: Well that is true, but it is not asserted there that was any agreement on the part of the government that if you carry the business on we will absolve you of the statutory --
William H. Rehnquist: But under your theory it didn't take an agreement, he was under an immediate duty that liquidate under the statute.
Deputy Solicitor General Barnett: Well, as soon as he had money available that would have paid the government he was under the duty to pay the government first and if that required litigation --
John Paul Stevens: Mr. Barnett why do you say as soon as he had money available, I take it that you mean as soon as the corporation had money available.
Deputy Solicitor General Barnett: Yes.
John Paul Stevens: Why does that affect his personal liability? What -- under your theory if I read the statute your way 10 minutes after he took over he became a person required to account for, collect and pay over whatever the words are, why wasn't he immediately liable for the full amount?
Deputy Solicitor General Barnett: Because he is liable only for a willful failure you to do that. A willful failure --
John Paul Stevens: Well, if he established he knew about it?
Deputy Solicitor General Barnett: Yes, but a willful failure means that you prefer other creditors --
John Paul Stevens: there is nothing about preferring other creditors in word willful as I understand --
Deputy Solicitor General Barnett: Well, the cases are clear on the meaning of willful that it means you have to have a choice, you --
John Paul Stevens: But he had a choice he had personal assets he could have used.
Deputy Solicitor General Barnett: Oh, no! You have to have a choice out of corporate assets.
William H. Rehnquist: Why if it's a personal liability --
John Paul Stevens: The statute doesn't say that.
Byron R. White: Yes, but there has to some failure. He not only has to be in that category of people required to collect and pay over, but he has then to pay over, he has to then locally pay over and collect, locally fail to the account for or willfully fail to pay over.
Deputy Solicitor General Barnett: That's right it is after all a corporate tax.
Byron R. White: At the time he has to go -- he has to be --
John Paul Stevens: But Mr. Barnett this was a corporation with substantial assets, was it not?
Deputy Solicitor General Barnett: Yes.
John Paul Stevens: Fixed \assets and he had the wherewithal to liquidate and pay that debt right away, he didn't have to wait for incoming receipts, did he?
Deputy Solicitor General Barnett: The record doesn't indicate that. The record indicates that it has substantial income.
John Paul Stevens: Generate income of $130,000 a month wasn't it and you say there were no assets to do that.
Deputy Solicitor General Barnett: I don't know the record doesn't indicate it. It is the corp -- I think the answer is that it is a corporate tax and he has to truthfully account, he has to fail to collect, truthfully account for and pay over such tax and therefore he is liable only when the corporation has money which he diverts to another purpose other then paying taxes --
Thurgood Marshall: Mr. Barnett when did he become liable for this?
Deputy Solicitor General Barnett: He became liable when the corporation obtained sufficient funds that would have paid the tax liability and he decided not to use them for that purpose.
Thurgood Marshall: Well, why wasn't he liable when he first took over?
Deputy Solicitor General Barnett: Because the corporation at that point did not have sufficient funds to pay the taxes --
Thurgood Marshall: How much funds are there now ?
Deputy Solicitor General Barnett: The bankrupt now, I assume it has none.
Warren E. Burger: What you are saying is --
Thurgood Marshall: I don't see the difference expect that he gets caught. You couldn't have then said you are about to be bankrupt, so you put the money in.
Deputy Solicitor General Barnett: Well, we couldn't have said that he must put it up out of his money at that point, but once he had corporate money available --
Thurgood Marshall: And his money got involved when corporation went bankrupt.
Deputy Solicitor General Barnett: When the corporation went bankrupt he becomes liable under 6672 ?
Thurgood Marshall: Automatically.
Deputy Solicitor General Barnett: -- because he was the person in control of the corporation who willfully failed to have the corporation pay its taxes and he did that by having the corporation use the corporate funds and prefer other creditors over the government with those funds.
Warren E. Burger: Now are you saying that the first $177,000, the amount that's involved here, it came into the corporation after the the moment of his take over, had to be formal right to the government.
Deputy Solicitor General Barnett: Technically as matter of statutory liability, yes. Now in practice the service is willing to go along in hope that the corporation will make it, but he had to make -- he could have made that choice --
Byron R. White: If you say it is his risk, if he uses for something else even with -- even though the United States stands aside and lets him do it, if he uses for something else that's his risk.
Deputy Solicitor General Barnett: Yes and the cases are clear on that. For example, the Monday case cited at page 19 and 20 of our brief, the court there had charged the jury that willful under the statute means that you fail to pay the tax without justifiable excuse or without reasonable cause. This charge was held to be error, because it invites consideration of such misleading and improper factors as the financial condition of the business or the demands of the creditors. The Muller case cited in our brief at page 12 held ?absence stringent measures to protect these funds, they might easily be available to finance a business and has it is or failing condition.?
Byron R. White: Well that might be and the other.
Deputy Solicitor General Barnett: -- and so forth, there are others.
Byron R. White: Your friend might agree with you expect that his position is that he never does become liable under this particular statutory section --
Deputy Solicitor General Barnett: Yes, well that --
Byron R. White: You pay any tax that had accrued prior to that time, you haven't addressed that?
Deputy Solicitor General Barnett: No I haven't had an opportunity to Mr. Justice White, I'll try to now. Under the language of the statute, Section 6672, which appears in appendix to our brief, the crucial language is any person required to collect, truthfully account for and pay over and pay over any tax imposed by this title willfully fails to collect such tax and so forth. Now petitioner reads this to me that the person has to be required to collect, truthfully account for and pay over particular tax moneys and thus he argues that here the petitioner was required as he concedes to pay over these taxes after the commissioner came in -- after the petitioner came into control of the company, but was not required to collect them originally and therefore is not covered by this language.
Potter Stewart: He concedes that he was required to do all three things once he became in control of --
Deputy Solicitor General Barnett: With respect to taxes that accrued after he came into control --
Potter Stewart: Thereafter but he simply is not a person identified in 6672 with respect to taxes that were collected before he took over.
Deputy Solicitor General Barnett: Yes. Now we say as matter of both the language and the purpose of the statute and the authorities the statute does not mean that. What it means is that petitioner here at the time he -- after he took over the corporations was as he concedes the responsible officer, that is he was required to that time and thereafter to collect, truthfully account for and pay over any tax impose by this title i:e or e.g. the withholding taxes of income and social security taxes that are imposed by this title on the corporation. He was required continually to pay those taxes for the corporation and he failed to truthfully account for and pay over those taxes, the particular ones that had previously been collected. That is the reference to any tax imposed by this title and the subsequent reference back in a word such tax is to a generic tax, the withholding tax. It is not to particular tax dollars. Support for this incidentally can be found in the words of the statute itself in another section, if one looks at Section 6671(a) which is printed in our -- in the appendix to our brief at page 1(a) right over 6672, in 6671(a) the final sentence reads except as otherwise provided any reference in this title to tax imposed by this title shall be deemed also to refer to the penalties and liabilities provided by the sub-chapter. Now the purpose of this section of course is not relevant here. The purpose of this section is to equate taxes with penalties.
William H. Rehnquist: Even if you are right as to your generic interpretation of any tax imposed by this title and the first clause of Section 6672 that still doesn't answer your opponent's contention that the phrasing is in the conjunctive, that before that liability was imposed on him, he has to be are required to collect, truthfully account for, and pay over.
Deputy Solicitor General Barnett: I think it does answer that Mr. Justice Rehnquist. We contend that he was required after he took control of the corporations to collect, to truthfully account for and to pay over the corporations' withholding taxes, the generic withholding taxes, so he was required to do all three and we are not saying that and should be read as or.
Thurgood Marshall: But he couldn't do all three?
Deputy Solicitor General Barnett: Well that goes back to the other point and whether he used to be --
Thurgood Marshall: He couldn't do all three, he couldn't collect?
Deputy Solicitor General Barnett: Well, he could collect withholding.
Thurgood Marshall: He can collect the tax withhold --
Deputy Solicitor General Barnett: Well, if you read it as tax withholding taxes, our reading is that it means withholding taxes continually.
Thurgood Marshall: Didn't he pay all from the time he took over? Didn't he paid --
Deputy Solicitor General Barnett: He paid most of those, the record appears to indicate, but our argument --
Thurgood Marshall: He did not collect anything that he didn't pay over.
Deputy Solicitor General Barnett: All right! That --
Thurgood Marshall: Is that correct?
Deputy Solicitor General Barnett: That is correct if you read tax as the particular dollar.
Thurgood Marshall: No, no (Voice Overlap) as a fact.
Deputy Solicitor General Barnett: He did not --
Potter Stewart: (Inaudible)
Deputy Solicitor General Barnett: Yes. That is correct --
Thurgood Marshall: And whatever he collected as taxes, he paid over.
Deputy Solicitor General Barnett: I think that is correct, but our reading of the statute --
Thurgood Marshall: And so there is no way that he can collect the other money --
Deputy Solicitor General Barnett: There is no way that he could collect the earlier money, but the statute doesn't require that he had been in the position to collect the earlier money. The statute talks about the generic withholding tax, it identifies the person --
Thurgood Marshall: I am just trying to be as technical as you are?
Deputy Solicitor General Barnett: Well we were only trying to as technical as petitioner actually, but --
Thurgood Marshall: It makes a lot of it --
Deputy Solicitor General Barnett: Yeah. But if you get back to point I was trying to make was section 6671(a) may illustrate this what is relevant about 6671(a) we would submit is the way it uses the phrase tax imposed by this title, the same phrase in 6672. The context in 6671(a) where taxes are equated with penalty indicates we suggest that the Congress is talking there about tax impose by this title in the generic sense of a whole tax or withholding tax, not in the sense of particular text money.
John Paul Stevens: Mr. Barnett the word title, it just occurred to me, doesn't have to refer the whole Internal Revenue Code?
Deputy Solicitor General Barnett: Yes.
John Paul Stevens: Well, that would include corporate income I suppose?
Deputy Solicitor General Barnett: Oh, yes! But that would not to be covered under 6672 because people are now required to collect truthfully --
John Paul Stevens: You mean the treasury of the corporation isn't required to collect and pay over the corporation's income tax?
Deputy Solicitor General Barnett: I don't think it's required by the Internal Revenue Code to collect the tax from the corporation.
John Paul Stevens: It just occurred to me, it seems to me your reading would impose personal liability on the officer --
Deputy Solicitor General Barnett: Well if it -- I don't think there is that requirement to collect, but if it would we will take the same position that he is the person required to --
John Paul Stevens: But from whom was Doctor Slodov required to collect a tax for the past period before January 31, 1969.
Deputy Solicitor General Barnett: No one for the past period, but we do not agree that this refers to the past period. We read this as meaning collect, truthfully account for and pay over at a particular point in time and he was required to do all three with respect to the continuing ongoing withholding taxes after he took over. The problem -- the basic problem here Mr. Justice Stevens is that you've got an inevitable time lag between the time of withholding and the time that the taxes are paid over to the government. Now petitioner's argument that you have to be -- that the person to be liable under 6672 has to be required to collect, truthfully account for and pay over with respect to particular dollars would mean that whenever there was a change in who was the responsible person that neither of them can be liable, because neither the first guy nor the second guy is required to do all three as to particular dollar.
John Paul Stevens: His answer to that is that if he is collected and accounted for it he has an ongoing obligation to be sure it is paid, so there is an obligation on him.
Deputy Solicitor General Barnett: Well, yes, but his answer is I am afraid -- he is not correct. He relies on these cases of Teal and.
John Paul Stevens: Tiffany, Teal and Tiffany.
Deputy Solicitor General Barnett: And we read them differently. It seems to us that they support --
John Paul Stevens: The cases say you could certainly -- you could read the statute the way you want --
Deputy Solicitor General Barnett: Well, but those positions say -- those cases, particularly Teal and Tiffany --
John Paul Stevens: And I feel sure if the government had that problem with the person, say, you had the predecessor before you, I am sure the government would be asserted that the predecessor had an obligation to.
Deputy Solicitor General Barnett: Well, yes and Teal and Tiffany so hold, but our position is that supports our argument because the only basis on which they could so hold the only basis on which the predecessor can be held liable when in fact he was not around at the time of paying over must be that our interpretation of the statute is correct otherwise those cases would have to be decided differently. Petitioner in his brief quotes from the Teal case at page -- excuse me! Where did it go, at page 10 of petitioner's brief where the taxpayer in Teal had made the argument that he could not be liable for the taxes accrued during the month of November, because by the time it was time for those taxes to be paid over, a receiver was there and he therefore was not required to pay them over. Now that's exactly the converse of petitioner's argument and if petitioner is right that all three requirements must converge than this taxpayer would have won, but the taxpayer lost and the reason must be that our interpretation is correct that the taxpayer in Teal was required to do all three generally with respect to the withholding taxes.
John Paul Stevens: Now his argument is that specifically he was required to be sure the taxes which he had collected and accounted for got paid?
Deputy Solicitor General Barnett: But unfortunately we see no support for that. Petitioner says that might be a --
John Paul Stevens: But I am saying as your the interpretation isn't a necessary one to reach the contrary --
Deputy Solicitor General Barnett: Well, I think it perhaps is. Petitioner says well maybe this person would be liable under the trust law, but he was held liable here under the Internal Revenue Code and we're not --
John Paul Stevens: (Voice Overlap) law you are again talking about successor. Now directly attention to the predecessor you can read the statute as requiring all three elements and say the predecessor who has collected and accounted for has an additional liability to pay.
Deputy Solicitor General Barnett: How is he require to pay over when the time that those taxes are required to be paid over has not yet come?
John Paul Stevens: Well --
Deputy Solicitor General Barnett: You see we think that the --
John Paul Stevens: The time of payment is one thing the liability for making sure that there is a payment is another thing. That's --
Deputy Solicitor General Barnett: Well, that might be a nice liberalization of the statute, but we think that on petitioner's reading all three requirements did not converge in the case of the predecessors there and yet they were held liable under the Internal Revenue Code, not under some trust law.
Thurgood Marshall: You are talking about the clear language of the code. The clear language as I read it is they envisioned one person doing all three things.
Deputy Solicitor General Barnett: Well, yes.
Thurgood Marshall: Isn't that right?
Deputy Solicitor General Barnett: Yes, but not in respect to particular dollars.
Thurgood Marshall: Well, I mean that's what they were talking about --
Deputy Solicitor General Barnett: No, no I must disagree. I say that one person who is in -- the responsible officer for the corporation to do all three with respect to any tax imposed by this title --
Thurgood Marshall: So if you have a corporation where one man is in this responsible position, he takes all the money and instead of putting it in the banks, the corporation's bank account, he puts it in his bank account and then he is succeeded by another man and you know this fact and you go after the second man and don't even look at the first man, is that what the statute envisioned?
Deputy Solicitor General Barnett: Well, we are assuming that --
Thurgood Marshall: Is that what the statute envisioned?
Deputy Solicitor General Barnett: No, you are assuming that the second man has funds available, has corporate funds available, to pay the taxes.
Thurgood Marshall: No, he has money in his own bank account.
Deputy Solicitor General Barnett: No, it has to be corporate funds. It would not be willful failure to pay the corporate tax unless they were corporate funds.
Thurgood Marshall: Well and then the company goes broke bankrupt, can you go after this man?
Deputy Solicitor General Barnett: What if he diverted corporate funds to creditors other than the United States knowing of the obligation to the United States --
Thurgood Marshall: The second man did not misappropriate any funds.
Deputy Solicitor General Barnett: But he did divert corporate funds to other creditors.
Thurgood Marshall: No, no.
Deputy Solicitor General Barnett: Then he did not willfully fail.
Thurgood Marshall: (Inaudible) what was done right here.
Deputy Solicitor General Barnett: No. Well, then he did divert corporate funds to other creditors that's what happened here.
Thurgood Marshall: That's right.
Deputy Solicitor General Barnett: And here the corporation was getting --
Thurgood Marshall: So far as we know somebody stole this money.
Deputy Solicitor General Barnett: Well, that maybe.
Thurgood Marshall: And instead of trying to find that out you just take --
Deputy Solicitor General Barnett: We have no evidence in the record Mr. Justice Marshall in the case so we did not try to find that out.
Thurgood Marshall: The only thing that happened to the record as you found one person that had no money to pay it.
Deputy Solicitor General Barnett: We don't know we didn't try to find the other guy.
Thurgood Marshall: The only thing your record shows is that you have one man that could pay.
Deputy Solicitor General Barnett: We don't know that he can pay it. All we know is that the corporation --
Thurgood Marshall: Well you found one man that you could try to collect from.
Deputy Solicitor General Barnett: Yes, but we're doing it on the basis that the corporation --
Thurgood Marshall: (Inaudible) Congressman.
Deputy Solicitor General Barnett: Yes. The corporation had money coming in which would have paid the federal taxes and this man in charge of the corporation decided to pay other creditors instead. The Metropolis Industries that Mr. Justice Stewart referred to before was a creditor who was paid a $100,000 in the first week of February here at the time that the petitioner come in the control of the corporation, that's at the page 3 of our brief. That is what gives rise to the liability --
Thurgood Marshall: Because he couldn't get credit?
Deputy Solicitor General Barnett: We don't why it is, the record does not indicate --
Thurgood Marshall: I said he was paying the COD that's what the petitioner says --
Deputy Solicitor General Barnett: Well the record doesn't indicate why that loan was paid, but as those cases indicate the cases are clear that the fact that you might have to go out of business if you don't pay the debt to the government is not an excuse for liability under the statute.
Thurgood Marshall: The petitioner is not complaining about going out of business or the bankruptcy, he is complaining about you putting your hand in his pocket.
Deputy Solicitor General Barnett: Because he when in control of the corporation and when the corporation had money available that would have paid the government decided to pay other people instead, that is why.
Lewis F. Powell, Jr.: Mr. Barnett you said a little while ago as understood you that the case had to be decided on the language of the statute and I think we all agree with that, that Section 7501, oh you said not on trust law, the Section 7501 and you and others have to guess that the (Inaudible) amount of taxes collected is to be held in special trust fund and one of the problems with your case is that trust fund was dissipated, there was no reece left at the time of acquisition of this corporation and I am not familiar with any trust law that requires that where the trustee had dissipated the funds of trust someone who is not party to that to restore them, I see no language in the code that imposes that obligation.
Deputy Solicitor General Barnett: Well, Mr. Justice Powell one thing we don't think we have to relay on 7501 since the language of 6672 is clear, but in addition it is not the case as petitioner claims that there is no law that supports the notion that the trust still exists even though the money has been dissipated. The court below, in fact, dealt with a case, the teal case, which is law on that point. At page 56 of the appendix, quoting from the teal case, the Court of Appeals quoted the -- that as the cash went into the cash drawer it became subject to trust or lien in favor of the federal government for the unpaid withholding taxes. By dissipating the cash for new purchases of which the taxpayers knew they unwillingly supplied the necessary willfulness. We would contend that that case for one does support the notion that the trust still exists even though the initial trustee has dissipated the actual dollars.
Lewis F. Powell, Jr.: The bankruptcy judge found here that no reece existed, is there anything in the record that suggests the contrary.
Deputy Solicitor General Barnett: Well, that's a conclusion of law I would suggest. We would say that --
Lewis F. Powell, Jr.: Also it's a matter of fact, isn't it because there was nothing as of the date of take over, that could be identified as a reece of the statutory trust?
Deputy Solicitor General Barnett: Now there is no requirement under section 7501 of segregation that the employer segregate the money being withheld. It is --
Lewis F. Powell, Jr.: You would not construe the language requiring that the funds be held in a special trust to require segregation?
Deputy Solicitor General Barnett: Apparently it has not been so construed but I --
Lewis F. Powell, Jr.: Our corporate officer would certainly view it that way?
Deputy Solicitor General Barnett: Well, I was too a corporate officer, but apparently the legal authorities have not viewed it that way.
Lewis F. Powell, Jr.: Yes.
Warren E. Burger: And there -- I think it there is no criminal statute anywhere that imposes criminal sanctions for failure to -- trust funds, is there?
Deputy Solicitor General Barnett: Well I don't know. There is a criminal statute that would be relevant here, Section 7202 the criminal --
Warren E. Burger: Applicable to this petitioner or to the --
Deputy Solicitor General Barnett: Well, it's a counterpart to 6672, it might be applicable here, but the government did not proceed under criminal statute of course. Now whether there is a criminal statute that simply says anyone who violates any trust imposed by the Internal Revenue Code is liable under that code, I don't know whether there is, I tend to doubt it. I tend to think that this -- that petitioner's suggestion that the only way the predecessor responsible officer in the Teal situation can be reached is under some vague trust law is something that the government --
Thurgood Marshall: Isn't there when there is specific crime for not paying over withholding taxes?
Deputy Solicitor General Barnett: That's 7202 which is the criminal counterpart of 6672. We are not trying to get a criminal convection here in which case there might be different requirements of willfulness, I don't know. We are simply proceeding under a civil statute.
Byron R. White: Mr. Barnett just to make clear, the government in this situation like this isn't helpless I take it?
Deputy Solicitor General Barnett: Well, I think it would be rather helpless under petitioner's --
Byron R. White: Well, I know, but let's assume that -- let's assume the government knew what was happening and that the withholding taxes hadn't been paid and here comes a new man on the horizon. If there wasn't -- had a lien had accrued here, hadn't it?
Deputy Solicitor General Barnett: Well, lien had accrued, I am talking --
Byron R. White: If it hadn't the government could easily have perfected it.
Deputy Solicitor General Barnett: Yes I think that's true.
Byron R. White: With respect to any of the assets of the corporation?
Deputy Solicitor General Barnett: I assume that's true.
Byron R. White: So that was in position to tell the company -- tell the company and I know if you are as money comes in you pay it over because we have a lien on these things you have got.
Deputy Solicitor General Barnett: Yes, but exercising (Voice Overlap)
Byron R. White: I know but.
Deputy Solicitor General Barnett: -- prefer to see the corporation --
Byron R. White: All I am saying is -- all I am saying is they can protect themselves.
Deputy Solicitor General Barnett: Well they could protect themselves.
Byron R. White: First 1770000, they could get if they wanted to.
Deputy Solicitor General Barnett: Yes.
Byron R. White: And they could take some risk. So they could say well we make get more if we got him go ahead and you say that's what they really do.
Deputy Solicitor General Barnett: Well, yes that's what they do in practice or what they apparently did here, but they made no agreement here it is not asserted here that they made any agreement that they would not -- that they would absolve the petitioner of the liability for this if the petitioner --
Byron R. White: They certainly if they had lien or could it had it they certainly didn't assert it with respect to certain moneys. They said go pay your bills, don't give it us although we have a lien on it, go pay somebody else.
Deputy Solicitor General Barnett: Well, that's.
Byron R. White: Now you are saying well that money they paid out the risk didn't turn out and we are going to collect it from the man himself.
Deputy Solicitor General Barnett: Well that's right and that's what Congress had in mind here, because otherwise there would be.
Byron R. White: Well, that's a question -- the question is whether that's one thing had in mind or not?
Deputy Solicitor General Barnett: And that the fact that the government takes a risk in a situation like this doesn't mean that 6672 liability doesn't not apply --
William H. Rehnquist: Of course in your view the government really isn't taking a risk, because if the corporation succeeds, it gets it from the corporation and if the corporation fails it gets it from the person --
Deputy Solicitor General Barnett: There is no reason to think that it can't get it from the person in charge after all.
William H. Rehnquist: If the person in charge doesn't have it then it's only to that extent --
Deputy Solicitor General Barnett: Yes and one might well assume that the government would have a better chance to get it from those first bills that came into the corporation and from the individual.
Byron R. White: Well, can't you concede that it shouldn't be interpreted that failure to pay over it's a government says you'll go ahead we are waving around lien pay it to somebody else.
Deputy Solicitor General Barnett: The government did not, he doesn't claim to the government made any such express agreement here.
Byron R. White: Suppose it did?
Deputy Solicitor General Barnett: I think that will be different case if it were claimed that the government had.
Byron R. White: I call up the government -- they call at the government on the telephone, the government on the telephone, the IRS says here is our situation and the government says we got a lien on a every dollar you get. Well, alright and then they talk for a while, the government says, well, we probably going to get along better if we rock along, we might get all of our money sooner or later.
Deputy Solicitor General Barnett: Without that's simply is not claimed to be the fact here Mr. Justice --
Byron R. White: If it were what would you say?
Deputy Solicitor General Barnett: I think that will be an interesting case in the estoppel of government and well the government can be equitably estopped. Thank you my time is up.
Warren E. Burger: You have nay thing further Mr. Kleinman?
Bennet Kleinman: If the Court please, in terms of analysis of the Section the individual petitioner or the party being charge its charge with such tax. Such tax is the tax required to be collected by him. As Mr. Justice Stevens said, if it were not that tax then the individual could be held liable for corporate income taxes and every other tax along the board if such tax only meant any tax. It means such tax means any tax required to be collected by him. If in fact what the government says is true it doesn't make any difference, when the tax accrued. We are talking about tax for particular period, not just any old withholding taxes. If in fact what the government says is true then a man could today become a responsible officer, pay every dollar he owned, leave the company, the next people did not pay the withholding taxes and he could be held responsible under the government's interpretation, because one time he was a responsible officer. They said that all three of those things did converge when he become the responsible officer, but that doesn't mean he is only responsible for the period of time when they converged, but for the period of time before, well if before why not after and I suggest you that this is not what was intended. The fact of the matter is that in this case when the government knew that the tax was not paid, Mr. Dr. Slodov went to them paid the tax because he was advised that funds were available to pay. So he decided that if the funds were available he would pay. When he find.
Warren E. Burger: The funds were available because they had withheld them from the employees.
Bennet Kleinman: But they no they were to be in the bank.
Warren E. Burger: No, no, but after he came on he continue to withhold.
Bennet Kleinman: I am not talking about that withholding. When he brought the company he knew that there was a withholding tax liability of the company, but he had been advised by the seller of the stock to him that the money was in the bank all you got to do is go in and pay, it is due tomorrow, you are going to write the checks and pay the money, he went in and the money wasn't there. Now this could -- this is such a dangerous thing to anyone purchasing stock. It would seem that whether he knew of the tax or not or whether he made an investigation, he could of have had the accountants in there for months and not known that the government would come in at later date and say that these people whom you employee and whom you can and who you contend are independent contractors and therefore you don't withhold or in fact employees and you should have withheld and if he did not.
John Paul Stevens: I think you opponent would answer you before and after cases well as this one by emphasizing the word willfully in the statute.
Bennet Kleinman: Well, willfully he could have paid it, he could have paid the money.
John Paul Stevens: But on your after situation we didn't know what happen later it could be willfully.
Bennet Kleinman: Now but the willful point is if you knew the tax was liable. If you knew there was tax due. Remember that the courts have interpreted willfully and I believe wrongly as knowing the taxes due and not paying it. Those to previsions are here. As to subsequent taxes he knows that they got employees and he knows they are withholding taxes, he knows it's payable and he doesn't pay it. Why would he not be liable under the government's interpretation? It doesn't make sense and can't be there. People who are personally liable the government has latched on to the wrong individual --
Warren E. Burger: Thank you gentleman the case is submitted.